Case 1:17-cv-00598-WES-PAS Document 30 Filed 03/26/19 Page 1 of 2 PageID #: 134




                             UNITED STATES DISTRICT COURT
                               DISTRICT OF RHODE ISLAND


 ALLEN J. HANSON, pro se,
     Plaintiff

 v.                                                           C.A. No. 1:17-cv-0598-WES-PAS

 STATE OF RHODE ISLAND, DEPARTMENT OF
 CORRECTIONS, et al.,
      Defendants


                    MOTION TO TAKE THE DEPOSITION OF INMATE
                                ALLEN J. HANSON

        Defendant, Rhode Island Department of Corrections, hereby moves this Court for an

 Order, pursuant to Fed. R. Civ. P. 30(a)(2)(B), to take the deposition of Plaintiff Allen J. Hanson,

 who is currently incarcerated at the Adult Correctional Institution, Maximum Security Facility in

 Cranston, Rhode Island. Defendant moves for an order to take Plaintiff’s deposition on or before

 May 31, 2019.

                                               Respectfully Submitted,

                                               STATE OF RHODE ISLAND,
                                               DEPARTMENT OF CORRECTIONS,
                                               By its Attorney,

                                               PETER F. NERONHA
                                               ATTORNEY GENERAL

                                                /s/ Sean P. Malloy
                                               Sean P. Malloy (#8675)
                                               Justin J. Sullivan (#9770)
                                               Special Assistant Attorneys General
                                               Rhode Island Office of the Attorney General
                                               150 S. Main St. Providence, RI 02903
                                               Tel: (401) 274-4400 | Fax: (401) 222-2995
                                               Ext. 2026 | smalloy@riag.ri.gov
                                               Ext. 2007 | jjsullivan@riag.ri.gov
Case 1:17-cv-00598-WES-PAS Document 30 Filed 03/26/19 Page 2 of 2 PageID #: 135




                                  CERTIFICATE OF SERVICE

         I hereby certify that on Tuesday, March 26, 2019 I filed the within document via the ECF
 filing system and that a copy is available for viewing and downloading. I further certify that on
 Tuesday, March 26, 2019, I mailed a true and accurate copy of the within document via U.S.
 First Class mail, postage prepaid, to the following:

 Allen J. Hanson, pro se
 Inmate ID# 129924
 Adult Correctional Institution
 P.O. Box 8273
 Cranston, RI 02920

                                             /s/ Sean P. Malloy




                                                 2
